LEVY, Judge.
In this negligence action, plaintiff below, Value Rent-A-Car, Inc. (Value) appeals the trial court’s granting of defendant Collection Chevrolet, Inc.’s (Collection) cross-motion for summary final judgment. We reverse.
Collection failed to return to Value a 1986 Chevrolet Corvette which Value had left with it for certain automotive repairs. Value’s agent went to Collection to pick up the car after the repairs were to have been completed, but the car and keys were missing. Metro-Dade police subsequently recovered the car, stripped and heavily damaged. In its answer to Value’s complaint, Collection admitted that the car had been left with it for repairs, but denied that it was negligent or careless in safeguarding the car or in preventing its theft.
Both parties moved for summary judgment. Value contended that, while the car and its keys were left in the exclusive possession of Collection for repairs, Collection could not return the car, and that the car could not have been lost or stolen without Collection’s negligence. Collection’s cross-motion contended that there had been no showing of negligence, and Collection presented the deposition of its corporate representative attesting to its security measures. The court then heard argument in support of the respective motions, after which it ruled in favor of Collection, entering an order denying Value's motion for summary judgment and entering an order granting Collection’s cross-motion for summary judgment. This appeal follows from the granting of Collection’s cross-motion.
A review of the record herein discloses the existence of a genuine issue of material fact sufficient to defeat the summary final judgment, to-wit: the circumstances under which the car and its keys disappeared from Collection’s lot. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); see also Moore v. Morris, 475 So.2d 666 (Fla.1985). This issue should be presented to and resolved by the trier-of-fact. Accordingly, we reverse the order granting Collection’s cross-motion for summary final judgment.
Reversed.